DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 15 June 2022.  Claims 1-4, 6-11, and 13-19 are currently under consideration.  The Office acknowledges the amendments to claims 1, 6, 7, 11, 13, 16, and 17, as well as the cancellation of claims 5 and 12.

Allowable Subject Matter
Claims 1-4, 6-11, and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-4 include the allowable subject matter from previous claim 5; none of the prior art of record teaches or reasonably suggests a brachytherapy template attached to such a needle guidance device.  Claim 6 has been rewritten in independent form; none of the prior art of record teaches or reasonably suggests a trocar with an open end at the distal end of such a needle guidance device.  Claims 7-11 and 13-19 include the allowable subject matter of previous claims 5 and/or 12; none of the prior art of record teaches or reasonably suggests a brachytherapy template attached to such a needle guidance device in such a method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791